Exhibit 10.7

Dollar General Store #13949

 

ASSIGNMENT AND ASSUMPTION OF LEASE

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made and entered
into effective as of the 28th day of December, 2012, by and between THE BROADWAY
GROUP, L.L.C., an Alabama limited liability company, (herein referred to as
“Assignor”), and IREIT VALLEY DG, L.L.C., a Delaware limited liability company,
(herein referred to as “Assignee”);

 

WITNESSETH:

 

WHEREAS, The Broadway Group, LLC, an Alabama limited liability company (the
“Landlord”) entered into that certain Lease with Dolgencorp, LLC, a Kentucky
limited liability company (the “Tenant”) dated effective the 17Th day of April,
2012, and as subsequently modified by Lease Commencement Date Agreement / Lease
Modification Agreement #1 dated __________, 2012, (herein referred to as the
“Lease”), pertaining to the lease by said Tenant from Landlord of the real
estate and improvements located at 4919 Lee Road 270, Valley, Lee County,
Alabama, and being more particularly described on Exhibit “A” attached hereto
and made a part hereof by reference (the “Leased Premises”); and,

 

WHEREAS, Assignor has agreed to assign all of its right, title and interest in
and to the Lease and the Leased Premises to Assignee, and Assignee has agreed to
assume and perform Assignor’s liabilities and obligations as Landlord arising
under the Lease on and after the date hereof, all in accordance with this
Assignment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
agree as follows:

 

1. Assignment. Assignor hereby assigns, transfers, and sets over to Assignee and
Assignee does hereby accept such assignment, transfer and setting over to
Assignee, all of Assignor’s rights, benefits, privileges and obligations as
Landlord in and to the Lease.

 

2. Indemnity by Assignor. Assignor shall indemnify and hold Assignee harmless
from any claim, liability, cost or expense (including without limitation
reasonable attorneys’ fees and costs) arising out of any obligation or liability
of the Landlord under the Lease which was to be performed or which became due
prior to the date hereof.

 

3. Assumption. Assignee hereby assumes all liabilities and obligations of
Assignor as Landlord under the Lease, or which arise out of Assignor being the
owner of the property which is the subject of the Lease, which arise on or after
the date hereof and agrees to perform all obligations of Landlord under the
Lease, which are to be performed or which become due on or after the date
hereof.

1

 

4. Indemnity by Assignee. Assignee shall indemnify and hold Assignor harmless
from any claim, liability, cost or expense (including without limitation
reasonable attorneys’ fees) arising out of Assignee’s failure to perform any of
Assignee’s obligations as Landlord under the Lease arising on or after the date
upon which the Lease is assumed by Assignee hereunder.

 

5. Representations and Warranties Assignor hereby represents and warrants to
Assignee:

 





  (a) That Assignor is the owner of the fee simple estate of the subject
property, has full power and authority to assign the Lease to Assignee, and that
said Lease has been executed by the proper parties;         (b) That all of the
terms, provisions and conditions of Lease is currently in full force and effect
according to its original terms and that there are no present defaults in the
performance of any of such terms and conditions;         (c) That the Assignor
has not executed a prior assignment of said Lease which remains in full force
and effect.         (d) That the Assignor has not performed any acts or executed
any instruments which might prevent the Assignee from operating any of the terms
or conditions of this assignment and agreement or which would limit the Assignee
in such operations;         (e) That the Assignor has not executed or granted
any modification or amendment of the Lease, except as specifically enumerated
herein;         (f) That the Assignor has been paid all amounts due as Landlord
under the Lease and the Tenant in said Lease is current in the amounts due
Assignor as Landlord;         (g) That there are no outstanding obligations of
the Assignor as Landlord under the Lease; and,         (h) That no security
deposit has been paid to the Assignor by the Tenant in said Lease.    

 

6. Further Assurances. Assignor covenants with Assignee and Assignee covenants
with Assignor that each will execute or procure any additional documents
necessary to establish the rights of the other hereunder. Assignor does further
assign to Assignee all security deposits, if any, paid by the Tenant specified
in said Lease.

 

7. Counterparts. This Assignment may be executed by the parties in counterparts,
in which event the signature pages thereof shall be combined in order to
constitute a single original document.

 

8. Binding Effect. This Assignment shall be binding upon and inure to the
benefit of Assignor, Assignee and their respective successors, heirs and
assigns.

 

2

 

IN WITNESS WHEREOF, the undersigned Assignor has caused this Assignment to be
executed by its duly authorized Manager to be effective as of the date set forth
above.

 

ASSIGNOR:

 

THE BROADWAY GROUP, L.L.C., an Alabama limited liability company

 

BY: BROADWAY MANAGEMENT, LLC,

Its Manager

 

 

By: /s/ Robert M. Broadway

Robert M. Broadway, Manager

 

 

STATE OF ALABAMA )

:

MADISON COUNTY )

 

I, the undersigned, a Notary Public in and for said county and in said state,
hereby certify that, ROBERT M. BROADWAY, whose name as Manager of BROADWAY
MANAGEMENT, LLC, an Alabama limited liability company in its capacity as Manager
of THE BROADWAY GROUP, LLC, an Alabama limited liability company is signed to
the foregoing instrument, and who is known to me, acknowledged before me on this
day that being informed of the contents of the instrument, he, as such Manager,
and with full authority, executed the same voluntarily for and as the authorized
acts of said entities on the day the same bears date.

 

Given under my hand and seal this the 27th day of December, 2012.

 

 

/s/ James G. Harrison

Notary Public

My Commission Expires:__7/15/2015

 

 

3

 

IN WITNESS WHEREOF, the undersigned Assignee has caused this Assignment to be
executed by its duly authorized representative to be effective as of the date
set forth above.

 

ASSIGNEE:

 

IREIT VALLEY DG, L.L.C., a Delaware limited liability company

 

BY:IREIT DG SPE II MEMBER, L.L.C., a Delaware limited liability company, its
Sole Member

 

By: INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation,

Its Sole Member

 

By: /s/ David Z. Lichterman

Name: David Z. Lichterman

Title: Treasurer/Chief Accounting Officer

 

STATE OF ILLINOIS )

:

DUPAGE COUNTY )

 

I, the undersigned, a Notary Public in and for said county and in said state,
hereby certify that, David Z. Lichterman, whose name as Treasurer of INLAND REAL
ESTATE INCOME TRUST, INC., a Maryland corporation, in its capacity as Sole
Member of IREIT DG SPE II MEMBER, L.L.C., a Delaware limited liability company,
in its sole capacity as Sole Member of IREIT VALLEY DG, L.L.C., a Delaware
limited liability company, is signed to the foregoing instrument, and who is
known to me, acknowledged before me on this day that being informed of the
contents of the instrument, he/she, as such authorized officer and with full
authority, executed the same voluntarily for and as the act of said corporation
and as the authorized acts of said entities on the day the same bears date.

 

Given under my hand and seal this the 27th day of December, 2012.

 

 

/s/ Susan Metzler

Notary Public

My Commission Expires: May 5, 2015

4

 

EXHIBIT “A”

 

A LOT OR PARCEL OF LAND LOCATED IN SECTION 24, TOWNSHIP 20 NORTH, RANGE 28 EAST,
LEE COUNTY, ALABAMA, BEING LOT 1 TBG I RECORDED IN PLAT BOOK 34, PAGE 134, IN
THE OFFICE OF THE JUDGE OF PROBATE, LEE COUNTY, ALABAMA, AND BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS.

 

COMMENCING AT A 1 INCH OPEN TOP PIPE MARKING THE NORTHEAST CORNER OF SECTION 24
TOWNSHIP 20 NORTH RANGE 28 EAST, LEE COUNTY ALABAMA; THENCE NORTH 89 DEGREES 46
MINUTES 07 SECONDS WEST A DISTANCE OF 1271.03 FEET TO A 1 INCH IRON ROD; THENCE
SOUTH 01 DEGREE 57 MINUTES 29 SECONDS WEST A DISTANCE OF 459.46 FEET TO A 5/8
INCH CAPPED IRON PIN (12493); THENCE SOUTH 02 DEGREES 00 MINUTES 50 SECONDS WEST
A DISTANCE OF 204.03 FEET TO A 3/4 INCH CRIMP TOP PIPE; THENCE SOUTH 02 DEGREES
16 MINUTES 22 SECONDS WEST A DISTANCE OF 981.75 FEET TO A 1/2 INCH CAPPED IRON
PIN (CA451LS), BEING THE POINT-OF-BEGINNING FOR SUBJECT PROPERTY; THENCE SOUTH
82 DEGREES 25 MINUTES 42 SECONDS EAST A DISTANCE OF 180.00 FEET TO A 1/2 INCH
CAPPED IRON PIN (CA451LS); THENCE SOUTH 02 DEGREES 16 MINUTES 22 SECONDS WEST A
DISTANCE OF 300.00 FEET TO A 1/2 INCH CAPPED IRON PIN (CA451LS) MARKING THE
NORTH RIGHT-OF-WAY MARGIN OF LEE COUNTY ROAD (60 FOOT RIGHT-OF-WAY); THENCE
ALONG SAID RIGHT-OF-WAY NORTH 82 DEGREES 25 MINUTES 42 SECONDS WEST A DISTANCE
OF 180.00 FEET TO A 3/4 INCH CRIMP TOP PIPE; THENCE LEAVING SAID RIGHT-OF-WAY
NORTH 02 DEGREES 16 MINUTES 22 SECONDS EAST A DISTANCE OF 300.00 FEET TO THE
POINT-OF-BEGINNING.

 

SAID LOT CONTAINING 1.23 ACRES MORE OR LESS

 

 

5

